DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following limitations, “sense a geo-location of the first user and the second user; and sense a speed, an acceleration, or a speed and an acceleration of the first user and the second user”. It is unclear if the geo-location, the speed, and the acceleration are the same for both users. Appropriate correction is required. For examination purposes, the limitations will be interpreted as, “sense a geo-location of the first user; sense a geo-location of the second user; sense a speed, an acceleration, or a speed and an acceleration of the first user; and sense a speed, an acceleration, or a speed and an acceleration of the second user”.

Claim 3 is objected to because of the following limitations, “wherein the at least one computing device is configured to facilitate transfer of available parking to a user who reserved the at least one parking location”. It is unclear which user is being referenced in this limitation. Appropriate correction is required. For examination purposes, the limitations will be interpreted as, “wherein the at least one computing device is configured to facilitate transfer of available parking to the second user who reserved the at least one parking location”.

Claim 6 is objected to because of the following limitations, “the at least one computing device is configured to send notifications related to arrival timing of the second user to the at least one parking location”. The current claim language appears to have the notification being sent to the at least one parking location especially because all other references to sending any notification is associated with the sentence structure of “to [recipient]”. Appropriate correction is required. For examination purposes, the limitations will be interpreted as, “the at least one computing device is configured to send notifications to the first user, wherein the notifications are related to arrival timing of the second user to the at least one parking location”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim states “receive notifications of the at least one available parking locations from a second user; send notifications to at least the first user and the second user…and a server configured to send and receive notifications from at least the first user and the second user”. It is unclear if each of the notifications are the same or different notifications, therefore, there is insufficient antecedent basis for this receive first notifications of the at least one available parking locations from a second user; send second notifications to at least the first user and the second user…and a server configured to send and receive data from at least the first user and the second user.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 9, and 20 recite(s) a system and series of steps for managing the request and transfer of a parking location, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receive requests for at least one available parking locations from a first user’; ‘receive notifications of the at least one available parking locations from a second user’; ‘send notifications to at least the first user and the second user’; ‘receiving input…from a first user regarding make or model of a vehicle’; ‘receiving input from the first user regarding future availability of a parking location’; ‘providing data…regarding vacancy of one or more parking locations in a given geographic region’; ‘collecting data…regarding a parked location of a vehicle’; and ‘collecting a payment for parking in the parked location’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity that indicates parking availability for trading between a first and a second user following a set of rules. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘one computing device’, ‘a server’, ‘a processor’, ‘a display screen’, and ‘an application’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-8 and 10-19 further recite(s) the system and series of steps managing the request and transfer of a parking location, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.


As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 12-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Levy (U.S. Pre-Grant Pub. No. 20160253748).
In regards to claim 1, Levy teaches the following limitations:
An apparatus, comprising: at least one computing device, the at least one computing device comprising an accelerometer (Levy: ¶13, ¶20, ¶26-28, ¶31-34 disclose a method and system for a parking auction comprising mobile devices configured to use accelerometers to determine user mobility),
the at least one computing device configured to receive requests for at least one available parking locations from a first user
receive notifications of the at least one available parking locations from a second user (Levy: ¶22-23, ¶34, ¶43 disclose receiving a list of relevant parking locations that are available or soon to be available);
send notifications to at least the first user and the second user (Levy: ¶18, ¶24, ¶35, ¶48 disclose providing notifications to the users for a plurality of notices);
sense a geo-location of the first user and the second user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39 disclose obtaining location information for a plurality of users); and
sense a speed, an acceleration, or a speed and an acceleration of the first user and the second user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39, ¶42 disclose obtaining speed and acceleration information related to a plurality of users); and
a server configured to send and receive notifications from at least the first user and the second user (Levy: ¶18, ¶22, ¶24, ¶26, ¶31-35, ¶48 disclose that the system comprises a server configured to provide and receive notifications between the server and user devices).

In regards to claim 2, Levy teaches the apparatus of claim 1. Levy further teaches wherein the at least one computing device is configured to provide time estimations for arrival of the second user at the at least one available parking location (Levy: ¶18-20, ¶39, ¶42, ¶46, ¶62 disclose determining and providing estimated arrival times of the users to the parking location).

In regards to claim 3, Levy teaches the apparatus of claim 1. Levy further teaches wherein the at least one computing device is configured to facilitate transfer of available parking to a user who reserved the at least one parking location (Levy: ¶18, ¶48-49, ¶65-67 disclose that the system is configured to transfer the parking location to the bidding user).

In regards to claim 4, Levy teaches the apparatus of claim 3. Levy further teaches wherein the at least one computing device is configured to send notifications related to availability of the at least one parking location (Levy: ¶18, ¶22, ¶24, ¶26, ¶31-35, ¶48 disclose that the system comprises a server and a plurality of mobile devices configured to provide and receive notifications between each other related to parking location availability).

In regards to claim 5, Levy teaches the apparatus of claim 3. Levy further teaches wherein the at least one computing device is configured to send notifications related to make or model of a first vehicle of the first user or of a second vehicle of the second user (Levy: ¶47 discloses that the make and model of the winning driver may be provided).

In regards to claim 6, Levy teaches the apparatus of claim 3. Levy further teaches wherein the at least one computing device is configured to send notifications related to arrival timing of the second user to the at least one parking location (Levy: ¶18-20, ¶39, ¶42, ¶46, ¶62 disclose determining and providing estimated arrival times of the users to the parking location).

In regards to claim 8, Levy teaches the apparatus of claim 1. Levy further teaches wherein the server is configured to record acceptance of a parking location booking between the first user and the second user (Levy: ¶21, ¶33-35, ¶44-45, ¶61, ¶64 disclose that the server may record an indication of the winning bid, i.e., the booking).

In regards to claim 9, Levy teaches the following limitations:
A method, comprising: receiving input to a server from a first user regarding make or model of a vehicle (Levy: ¶18, ¶22, ¶24, ¶26, ¶31-35, ¶47-48 disclose of a method 
detecting a geo-location of the first user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39 disclose obtaining location information for a plurality of users);
receiving input from the first user regarding future availability of a parking location (Levy: ¶22-23, ¶34, ¶43 disclose receiving a list of relevant parking locations that are available or soon to be available); and
detecting a change in acceleration that indicates the parking location is vacant (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39, ¶42 disclose obtaining speed and acceleration information related to a plurality of users in order to determine parking location availability).

In regards to claim 10, Levy teaches the method of claim 9. Levy further teaches
recording a departure time of the first user on a parking spot board (Levy: ¶18, ¶24, ¶39, ¶48-49, ¶62, ¶65-67 disclose that the system is configured to record the transfer of the parking location to the bidding user).

In regards to claim 12, Levy teaches the method of claim 11. Levy further teaches
sending at least one notification to the first user indicating that the second user sent a booking request to move into the parking location (Levy: ¶21, ¶33-35, ¶44-45, ¶54, ¶61, ¶64 disclose providing bid notifications regarding a request to book a parking location).

In regards to claim 13, Levy teaches the method of claim 12. Levy further teaches
detecting a geo-location of the second user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39 disclose obtaining location information for a plurality of users).

In regards to claim 14, Levy teaches the method of claim 13. Levy further teaches sending at least one notification to a second user indicating that the booking request was either accepted or denied (Levy: ¶21, ¶33-35, ¶44-45, ¶61, ¶63-64 disclose notifying the bidders regarding outcome of the parking location auction).

In regards to claim 15, Levy teaches the method of claim 14. Levy further teaches recording the booking request on the server and removing the parking location from the parking spot board when the booking request is accepted (Levy: ¶21, ¶33-35, ¶44-45, ¶52, ¶61, ¶64 disclose that the server may record an indication of the winning bid, i.e., the booking, and may then end the auction for that parking location).

In regards to claim 17, Levy teaches the method of claim 11. Levy further teaches
detecting a speed, an acceleration, or a speed and an acceleration of at least one of the first user and the second user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39, ¶42 disclose obtaining speed and acceleration information related to a plurality of users).

In regards to claim 19, Levy teaches the method of claim 18. Levy further teaches sharing over the server an estimated time of arrival to the parking location of the second vehicle with the first vehicle (Levy: ¶18-20, ¶39, ¶42, ¶46, ¶62 disclose determining and providing estimated arrival times of the users to the parking location).

In regards to claim 20, Levy teaches the following limitations:
A method comprising: providing data to a processor regarding vacancy of one or more parking locations in a given geographic region (Levy: ¶18, ¶22, ¶24, ¶26, ¶31-35, ¶47-48, ¶69-71, ¶74 disclose of a method and system for a parking auction 
displaying parking availability to a user via a display screen (Levy: ¶22-23, ¶34, ¶43 disclose receiving a list of relevant parking locations that are available or soon to be available and providing the parking locations to the user);
collecting data in an application regarding a parked location of a vehicle (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39 disclose obtaining location information for a plurality of users and their vehicles); and
collecting a payment for parking in the parked location via the application (Levy: ¶31, ¶50 disclose a payment system configured to collect payment for the parking).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (U.S. Pre-Grant Pub. No. 20160253748), in view of Balter (U.S. Pre-Grant Pub. No. 20150279213).
In regards to claim 7, Levy teaches the apparatus of claim 1. Although Levy teaches of a method and system for a parking auction comprising a server and a plurality of mobile devices configured to provide and receive notifications between each other related to parking location availability (Levy: ¶13, ¶18, ¶20, ¶22, ¶24, ¶26-28, ¶31-35, ¶48), Levy does not explicitly state providing notifications of parking availability based on street signs.
wherein the at least one computing device is configured to provide notifications of parking availability based on street signs in free or metered parking locations (Balter: ¶70, ¶132, ¶138-141 disclose of a parking coordination system configured to provide parking regulation information to the users).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking regulation notifications, as taught by Balter, into the system and method of Levy. One of ordinary skill in the art would have been motivated to make this modification in order to “alert seekers as to parking limitations in parking spots” (Balter: ¶70).

In regards to claim 11, Levy teaches the method of claim 10. Although Levy teaches that the make and model of the vehicle may be provided (Levy: ¶47), Levy does not explicitly state receiving and sharing the vehicle information for the second vehicle.
However, Balter teaches receiving input to a server from a second user regarding the make or model of a second vehicle (Balter: ¶33, ¶47, ¶55, ¶88, ¶114 discloses collecting and sharing make and model information for all of the users of the system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the make and model information, as taught by Balter, into the system and method of Levy. One of ordinary skill in the art would have been motivated to make this modification in order to “identify occupier A's car based on description of location and/or car characteristics” (Balter: ¶55).

In regards to claim 16, Levy teaches the method of claim 9. Although Levy teaches of a method and system for a parking auction comprising a server and a plurality of mobile devices configured to provide and receive notifications between each other related to parking location 
However, Balter teaches sending at least one notification to at least one of the first user and the second user regarding parking regulations for a given parking location (Balter: ¶70, ¶132, ¶138-141 disclose of a parking coordination system configured to provide parking regulation information to the users).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking regulation notifications, as taught by Balter, into the system and method of Levy. One of ordinary skill in the art would have been motivated to make this modification in order to “alert seekers as to parking limitations in parking spots” (Balter: ¶70).

In regards to claim 18, Levy teaches the method of claim 13. Although Levy teaches that the make and model of the vehicle may be provided (Levy: ¶47), Levy does not explicitly state receiving and sharing the vehicle information for the second vehicle.
However, Balter teaches sharing over the server the make or model of the first user with the second user; and sharing over the server the make or model of the second user with the first user (Balter: ¶33, ¶47, ¶55, ¶88, ¶114 discloses collecting and sharing make and model information for all of the users of the system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the make and model information sharing, as taught by Balter, into the system and method of Levy. One of ordinary skill in the art would have been motivated to make this modification in order to “identify occupier A's car based on description of location and/or car characteristics” (Balter: ¶55).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        

                                                                                                                                                                                                   /GEORGE CHEN/